Citation Nr: 0216973	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  01-00 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for sinusitis.

[The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD), migraine headaches and 
genital warts with dysplasia, to a total disability rating 
based on individual unemployability (TDIU), and to special 
monthly compensation (SMC) based on the need for regular aid 
and attendance (A & A) will be the subject of a later Board 
of Veterans' Appeals (Board) decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, B.W.

ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from July 
1984 to August 1988.  This matter comes before the Board on 
appeal from a September 1999 rating decision by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefit sought.  The veteran 
testified at a personal hearing before a decision review 
officer (DRO) at the RO in April 2000.

[The Board is undertaking additional development on the 
issues of entitlement to service connection for PTSD, 
migraine headaches and genital warts with dysplasia, 
pursuant to 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of the development as required 
by 38 C.F.R. § 20.903.  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing those issues.  The claims of  
entitlement to TDIU and to SMC based on the need for regular 
A & A are inextricably intertwined with the resolution of 
those issues and, consequently, those issues are held in 
abeyance until such time as decisions are rendered on all 
service connection claims.]


FINDING OF FACT

The veteran is reasonably shown to have a chronic sinusitis 
which was initially manifested in service.





CONCLUSION OF LAW

Service connection for sinusitis is warranted.  38 U.S.C.A. 
§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  The claims have been considered under 
the VCAA.

With regard to the issue addressed here, the Board finds 
that there has been substantial compliance with the mandates 
of the VCAA and implementing regulations.  Well-groundedness 
is not an issue; the claim has now been considered on the 
merits.  The record includes service medical records, VA 
treatment records, VA examination reports, and private 
treatment records.  The veteran has been notified of the 
applicable laws and regulations.  The rating decision, the 
statement of the case, and supplemental statements of the 
case have informed the veteran what she needs to establish 
entitlement to the benefit sought and what evidence VA has 
obtained.  In March 2001 correspondence, the RO informed the 
veteran of the enactment of the VCAA and described the 
duties to assist and notify.  The veteran was specifically 
informed of what type of evidence VA would obtain, and what 
type of evidence and information she was responsible for 
obtaining.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Factual Background

Service medical records reveal treatment for sinus symptoms 
on occasion in service.  In February 1985 and June 1986, 
sinusitis was diagnosed; in July 1987, probable maxillary 
sinusitis was diagnosed.  Symptoms cleared with treatment.  
On July 1988 separation examination, no sinus problem was 
noted.

VA treatment records from May 1990 to April 1996 reveal 
treatment for sinus problems.  Acute sinusitis was diagnosed 
in June 1990.  Probable allergic rhinitis was diagnosed in 
September 1992, and seasonal allergies were diagnosed in 
October 1992 and March 1994.  

VA treatment records from September 1998 to July 1999 reveal 
complaints of an allergy attack in April 1999; the veteran 
reported that she had received allergy shots in 1995.

On June 1999 VA general medical examination, there was no 
evidence of sinusitis.  The septum was deviated to the left.

The veteran and her boyfriend, B.W., testified before a DRO 
at the RO in April 2000.  She recounted treatment for sinus 
problems in the military, and indicated that she used over-
the-counter medication to self-medicate.

VA treatment records from May 2000 to July 2001 reveal a 
report of cold symptoms in March 2001.  In June 2001, the 
veteran reported that her allergies were getting worse.

VA treatment records from October 2001 reveal complaints of 
nasal congestion for three days, drainage, and tenderness in 
the sinus areas.  She had just recovered from an upper 
respiratory infection.  Sinusitis was diagnosed.

Analysis

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the present disease or injury and an in-service disease or 
injury.  Hickson v. West 12 Vet. App. 247, 253 (1999). 

Here, there is evidence of treatment for sinus problems (and 
a diagnosis of probable maxillary sinusitis) in service.  
Likewise, there is evidence of postservice continuing 
problems with sinusitis (note VA treatment records).   The 
veteran and her boyfriend have testified that she has had 
persistent problems with sinusitis, which she self-medicates 
with over-the-counter medications.  That testimony is 
consistent with the record, and is credible.  The most 
recent VA treatment records show the veteran receiving 
treatment for diagnosed sinusitis.  

The evidentiary record reasonably establishes that the 
veteran has chronic sinusitis disability, and that such 
disability began in service and has persisted since.  All 
critical elements needed to establish service connection are 
met, and service connection for sinusitis is warranted.


ORDER

Service connection for sinusitis is granted



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

